           Case 5:14-cv-00351-TES Document 60 Filed 01/07/21 Page 1 of 30




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                   MACON DIVISION


GARY MILTON,

          Plaintiff,
                                                                   CIVIL ACTION NO.
v.                                                                  5:14-cv-00351-TES

C.R. BARD, INC., et al.,

          Defendants.

                                                   ORDER



         Plaintiff Gary Milton (“Milton”) sued Defendants C.R. Bard and Bard Peripheral

 Vascular, Inc. (collectively referred to as “Bard”) for damages he claims he suffered as a

 result of using Bard’s “Bard G2X” inferior vena cava (“IVC”) filter. [Doc. 1]. Bard moves

 the Court to exclude the testimony of Dr. Robert M. McMeeking (“Dr. McMeeking”),

 Dr. Luke Brewster (“Dr. Brewster”), and to grant it summary judgment on Milton’s

 claims. [Doc. 40].

                                             BACKGROUND

         Milton received a Bard G2X1 IVC filter after he suffered injuries in an automobile

 accident. [Doc. 51, p. 2]. Bard’s IVC filters are designed to prevent large blood clots in

 the lower part of the body from traveling to the heart, lungs, or brain, and thereby


 1The “G2X” filter at issue in this case is part of the Bard “G2” filter line. The G2X is essentially the same
 as the G2 filter, but with an added snare hook that is meant to improve the retrievability of the filter.
 [Doc. 51, p. 3].
             Case 5:14-cv-00351-TES Document 60 Filed 01/07/21 Page 2 of 30




reduce the risk of a life-threatening pulmonary embolism. [Doc. 40, p. 3]. Milton later

learned that his IVC filter had tilted so that its struts penetrated his IVC and protruded

into his abdominal aorta. [Doc. 51, p. 2]. Milton says this caused a pseudoaneurysm,

and he had the filter removed in May 2014. [Id.].

           Milton brought claims against Bard under the following theories: negligence,

failure-to-warn (strict products liability), design-defect (strict products liability),

manufacturing defect (strict products liability), breach of implied warranty of

merchantability, negligent misrepresentation, and punitive damages. [Doc. 1, ¶¶ 108–

69]. Milton withdrew his negligence and negligent misrepresentation causes of action.

[Doc. 51, p. 15]. Therefore, the remaining claims are for failure-to-warn (strict products

liability), design-defect (strict products liability), manufacturing defect (strict products

liability), breach of implied warranty of merchantability, and punitive damages.

           Milton’s case originated in the Middle District of Georgia. [Doc. 1]. The United

States Judicial Panel on Multidistrict Litigation then transferred Milton’s case to the

District of Arizona for centralized proceedings. 2 [Doc. 25]. Upon completion of the

centralized proceedings, the United States Judicial Panel on Multidistrict Litigation then

remanded Milton’s case back to the Middle District of Georgia. [Doc. 27].




2   In Re: Bard IVC Filters Products Liability Litigation (MDL 2641).

                                                          2
        Case 5:14-cv-00351-TES Document 60 Filed 01/07/21 Page 3 of 30




       After case-specific discovery, Bard filed a Motion for Summary Judgment [Doc.

40] and contemporaneously filed a motion to exclude the testimony of Dr. McMeeking

[Doc. 41]. Milton filed a Response to Bard’s Motion for Summary Judgment [Doc. 51]

and responded to the motion to exclude Dr. McMeeking’s testimony [Doc. 50]. In

addition to replying to Milton’s response to its two other motions, Bard also filed a

Motion to Strike the testimony of Dr. Brewster [Doc. 57].

                                     DISCUSSION

       A.     Motion to Exclude the Testimony of Dr. McMeeking

              1.     Prior Daubert rulings in the Bard MDL

       Bard seeks to exclude certain opinions of Dr. McMeeking. [Doc. 41]. As an intial

matter, one must recall and understand the “law of the case” as it relates to the expert

testimony of Dr. McMeeking. His opinions were introduced as evidence during MDL

proceedings and at least one bellwether trial. Therefore, previous rulings in the MDL

case may control whether this Court will allow certain opinions of Dr. McMeeking to be

admitted in this case.

       First, let’s understand the arguments the parties are making regarding the

interplay between prior Dr. McMeeking-related orders in this MDL and the present

Daubert motion. “Bard does not dispute that it is bound by the MDL Court’s prior

Daubert ruling concerning Dr. McMeeking’s generic opinions—opinions that Bard is not

challenging here. Bard disputes, however, that the MDL court’s subsequent Tinlin-


                                            3
         Case 5:14-cv-00351-TES Document 60 Filed 01/07/21 Page 4 of 30




specific ruling concerning Dr. McMeeking’s ‘case-specific opinions’ is controlling in this

case.” [Doc. 56, p. 5 n. 3].

       Thus, Bard clarified that it does not dispute the MDL court’s February 8, 2018,

Daubert ruling on Dr. McMeeking’s “generic” opinions. [Doc. 27-5, pp. 82–91]; [Doc. 56,

p. 5 n. 3]. There, Judge Campbell made the following rulings regarding the admissibility

of Dr. McMeeking’s testimony:

   •   the court will rule on specific objections at trial regarding Dr. McMeeking’s

       opinion that Bard did not go far enough to reduce filter risks

   •   “The Court will exclude Dr. McMeeking’s opinion that Bard was not ‘frank and

       honest’ with the FDA. Dr. McMeeking may, however, opine from an engineering

       perspective that certain information Bard provided to the FDA is incorrect.”

       [Doc. 27-5, p. 88].

   •   Upon representation by Plaintiffs that Dr. McMeeking would not opine that the

       filters’ complication rates indicate the filters are “dangerous,” the court did not

       exclude that opinion pre-trial, but stated that Defendants may object at trial if Dr.

       McMeeking renders such an opinion.

   •   And finally, “The Court will not grant Defendants’ request to preclude Dr.

       McMeeking from opining that the SNF is a safer device than Bard retrievable

       filters. But he may not opine that the SNF would have been a safer alternative for

       any particular plaintiff.” [Doc. 27-5, p. 91].


                                               4
          Case 5:14-cv-00351-TES Document 60 Filed 01/07/21 Page 5 of 30




Bard agrees that Judge Campbell’s rulings on these above-mentioned opinions are the

law of the case. Bard takes issue, however, with giving the MDL court’s Daubert ruling

in the Tinlin case any “controlling power” here. [Doc. 56, p. 5 n. 3]. In that order [Doc.

27-5, pp. 123–30], Judge Campbell stated that he could not “conclude that Dr.

McMeeking (or any other expert in this MDL) should be precluded from restating

general opinions in case-specific reports to provide necessary context and a basis for

case-specific opinions.” [Doc. 27-5, p. 124]. The Court agrees that this ruling is not

binding, but the Court also notes that it may consider the Tinlin order just as it routinely

considers orders from other district courts that are helpful to the case at hand.

                2.       Dr. McMeeking’s Opinions Regarding Milton

        Dr. McMeeking’s Report [Doc. 43-4, pp. 1–56] includes his conclusions about the

Bard filter product generally, and his conclusions about how what happened with

Milton’s filter is consistent with his general conclusions. 3 [Doc. 44, pp. 2, 54].

Specifically, Dr. McMeeking’s Report ultimately concludes that

        Bard therefore failed to undertake an appropriate level of care in its design
        of the Recovery and the G2 filters and its level of engineering proficiency
        and ability was well below the level that one expects in the design and
        creation of a product to be implanted in patients. It is therefore reasonable
        to conclude that the perforation and tilt observed for the Milton filter was a
        result of an unacceptable design.


3Dr. McMeeking’s report includes opinions on Bard’s G2 line of filters generally. See [Doc. 44, p. 3 (“This
report provides a broad assessment of the performance of the Recovery and G2 . . . .”)]. The G2X filter is
part of the G2 line, and, as discussed above, is essentially just a G2 filter with an added retrieval hook.
[Doc. 51, p. 3].

                                                     5
         Case 5:14-cv-00351-TES Document 60 Filed 01/07/21 Page 6 of 30




[Doc. 43-4, p. 2].

               3.    Arguments of the parties

       In its Daubert motion, Bard seeks “to exclude Dr. McMeeking’s opinions

regarding alternative designs, including whether any specific alternative design would

have reduced the risk of complications experienced by Mr. Milton.” [Doc. 41, p. 3].

Specifically, Bard argues that Dr. McMeeking’s opinions are “pure speculation” because

he cannot say whether his alternative designs would have made a difference for Milton.

[Id. at p. 13]. In other words, Dr. McMeeking’s comparisons of the Bard G2X filter to the

various alternative designs do not “take into account Mr. Milton’s unique medical

conditions” and therefore do not “fit” Milton’s case. [Id.]. Further, Bard argues that Dr.

McMeeking should be precluded from opining that the SNF filter is an alternative

design for Milton. [Id.]. Bard finally argues that Dr. McMeeking’s opinions are

unreliable because he has done no “testing, calculations, designs, or drawings” of the

various alternative designs, and because his opinions are not peer-reviewed or

generally accepted. [Id. at pp. 14–18].

       Milton counters that “each and every one of Bard’s arguments regarding Dr.

McMeeking’s general alternative design opinions was considered and rejected in the

Bard MDL, and for good reason. At best, as Judge Campbell held, Bard’s complaints are

proper fodder for cross examination.” [Doc. 50, p. 4]. Specifically, Milton argues that

Bard’s Daubert motion should be denied because it “seeks to exclude a straw-man case-


                                             6
         Case 5:14-cv-00351-TES Document 60 Filed 01/07/21 Page 7 of 30




specific opinion not offered by Dr. McMeeking,” and “it is an improper, late attempt to

challenge general opinions of Dr. McMeeking offered and affirmed in the MDL.” [Doc.

50, p. 2].

               4.     Daubert Standard

        Rule 702 of the Federal Rules of Evidence provides:

        A witness who is qualified as an expert by knowledge, skill, experience,
        training, or education may testify in the form of an opinion or otherwise if:
        (a) the expert's scientific, technical, or other specialized knowledge will help
        the trier of fact to understand the evidence or to determine a fact in issue;
        (b) the testimony is based on sufficient facts or data; (c) the testimony is the
        product of reliable principles and methods; and (d) the expert has reliably
        applied the principles and methods to the facts of the case.

Rulings on the admissibility of expert testimony—like all evidentiary rulings—

necessarily involve the exercise of the Court's discretion. See Burchfield v. CSX Transp.,

Inc., 636 F.3d 1330, 1333 (11th Cir. 2011). Trial courts are to act as “gatekeepers” to

ensure that speculative and unreliable opinions do not reach the jury. Daubert v. Merrell

Dow Pharms, Inc., 509 U.S. 579, 589, n.7 (1993). “This gatekeeping role, however, is not

intended to supplant the adversary system or the role of the jury: vigorous cross-

examination, presentation of contrary evidence, and careful instruction on the burden of

proof are the traditional and appropriate means of attacking shaky but admissible

evidence.” United States v. Ala. Power Co., 730 F.3d 1278, 1282 (11th Cir. 2013). Expert

testimony is admissible if “(1) the expert is qualified to testify competently regarding

the matters he intends to address; (2) the methodology by which the expert reaches his


                                               7
         Case 5:14-cv-00351-TES Document 60 Filed 01/07/21 Page 8 of 30




conclusions is sufficiently reliable . . . ; and (3) the testimony assists the trier of fact . . . to

understand the evidence or to determine a fact in issue.” United States v. Frazier, 387

F.3d 1244, 1260 (11th Cir. 2004) (quoting City of Tuscaloosa v. Harcros Chems. Inc., 158

F.3d 548, 562 (11th Cir. 1998)). The “‘burden of establishing qualification, reliability and

helpfulness’” lies with the party offering the expert opinion. McClain v. Metabolite lnt'l.

Inc., 401 F.3d 1233, 1238 (11th Cir.2005) (quoting Frazier, 387 F.3d at 1260).

       In assessing whether an expert’s methodology is reliable, the Court generally

should consider the following factors: “(1) whether the expert's theory can be and has

been tested; (2) whether the theory has been subjected to peer review and publication;

(3) the known or potential error rate of the technique; and (4) whether the technique is

generally accepted in the scientific community.” Adams v. Lab. Corp. of Am., 760 F.3d

1322, 1327 (11th Cir. 2014) (per curiam). These factors, of course, represent a non-

exhaustive list and “‘do not constitute a definitive checklist or test.’” Id. (quoting Kumho

Tire Co. v. Carmichael, 526 U.S. 137, 150 (1999)). “While those factors may help in

assessing the reliability of scientific or experience-based expert testimony, the district

court's ‘gatekeeping inquiry must be tied to the facts of a particular case.’” Id. (quoting

Kumho Tire, 526 U.S. at 150).

       In its gatekeeping role, the Court's focus must be on the reliability of the

testimony, not simply whether it fits within the narrow confines of lawyer-urged litmus

tests. While “‘each stage of the expert's testimony [must] be reliable, . . . each stage must


                                                 8
        Case 5:14-cv-00351-TES Document 60 Filed 01/07/21 Page 9 of 30




[also] be evaluated practically and flexibly without bright-line exclusionary (or

inclusionary) rules.’” Frazier, 387 F.3d at 1262 (quoting Heller v. Shaw Indus., Inc., 167

F.3d 146, 155 (3d Cir.1999)). The Court's goal is to ensure that an expert “‘employs in the

courtroom the same level of intellectual rigor that characterizes the practice of an expert

in the relevant field.’” Id. at 1260 (quoting Kumho Tire, 526 U.S. at 152). “Sometimes the

specific [traditional] Daubert factors will aid in determining reliability; sometimes other

questions may be more useful.” Id. at 1262. Testimony that the parties plan to present to

a jury must be “‘properly grounded, well-reasoned, and not speculative.’” Id. (quoting

Fed. R. Evid. 702 advisory comm. note (2000 amends)).

       Finally, the Court must assess whether the expert testimony helps the trier of

fact. This factor turns on whether the expert testimony “concerns matters that are

beyond the understanding of the average lay person.” Frazier, 387 F.3d at 1262.

“Proffered expert testimony generally will not help the trier of fact when it offers

nothing more than what lawyers for the parties can argue in closing arguments.” Id. at

1262–63. “Nor does expert testimony help the trier of fact if it fails to ‘fit’ with the facts

of the case.” Stoner v. Fye, No. 5:15-cv-102 (CAR), 2017 WL 2434461, at *4 (M.D. Ga. June

5, 2017) (quoting McDowell v. Brown, 392 F.3d 1283, 1299 (11th Cir. 2004)). “Expert

testimony lacks ‘fit’ when ‘a large analytical leap must be made between the facts and

the opinion.’” Id. (quoting McDowell, 392 F.3d at 1299); see also Gen. Elec. Co. v. Joiner, 522

U.S. 136, 146 (1997). “A court may conclude that there is simply too great an analytical


                                               9
        Case 5:14-cv-00351-TES Document 60 Filed 01/07/21 Page 10 of 30




gap between the data and the opinion proffered.” Joiner, 522 U.S. at 146. “Thus, the

court may exclude otherwise reliable testimony if it does not have ‘sufficient bearing on

the issue at hand to warrant a determination that it [is helpful to the trier of fact].’”Fye,

2017 WL 2434461, at *4 (quoting Bitler v. A.O. Smith Corp., 400 F.3d 1227, 1234 (10th Cir.

2005)). “At all times when scrutinizing the reliability and relevance of expert testimony,

a court must remain mindful of the delicate balance between its role as a gatekeeper

and the jury's role as the ultimate fact-finder.” Id.

              5.      Daubert Analysis

       As a recap, Bard asks the Court to “exclude Dr. McMeeking’s opinions regarding

alternative designs, including whether any specific alternative design would have

reduced the risk of complications experienced by Mr. Milton.” [Doc. 41, p. 3]. Bard

continues that “Dr. McMeeking’s alternative design opinions are pure speculation as

applied to Mr. Milton’s case because he cannot opine whether any of his alternative

designs or alternative filters are viable or would have reduced or avoided Mr. Milton’s

injuries. Plaintiff concedes Dr. McMeeking offers no such opinions in this case.” [Doc.

56, pp. 1–2]. Bard also seeks to exclude Dr. McMeeking’s opinion that the Simon Nitinol

Filter (“SNF”) is a reasonable alternative design in this case. [Doc. 41, p. 5]; [Doc. 56, p.

2].

       Again, Bard does not dispute that Judge Campbell’s ruling on Dr. McMeeking’s

generic opinions are controlling here. [Doc. 56, p. 5 n. 3]. There, Judge Campbell


                                              10
         Case 5:14-cv-00351-TES Document 60 Filed 01/07/21 Page 11 of 30




decided that he “will not grant Defendants’ request to preclude Dr. McMeeking from

opining that the SNF is a safer device than Bard retrievable filters. But he may not opine

that the SNF would have been a safer alternative for any particular plaintiff.” [Doc. 27-5,

p. 91]. Therefore, the Court, following the law of the case, will allow Dr. McMeeking to

testify that the SNF is a safer device, or a reasonable alternative design, to [the filter

used by Milton], but he may not testify that is was safer for Mr. Milton.4

        Bard seems to try to get around the fact that Judge Campbell already ruled on

this issue in two ways. First, Bard argues that a Daubert analysis will lead to a different

conclusion regarding the admissibility of Dr. McMeeking’s testimony in this case

because Georgia products liability law applies here and Judge Campbell’s ruling on Dr.

McMeeking’s “generic” opinions was not cabined to Georgia law. See [Doc. 41, p. 2

(“Plaintiff has provided a case-specific expert report in this case that fails to address the

heart of his design claim under Georgia law.”)]. And second, Bard argues that even if

Dr. McMeeking’s testimony is reliable in a general sense, it is not reliable in the Milton-



4 It is necessary to provide a point of clarification on precisely what Judge Campbell’s ruling—the law of
the case—is on this point. Judge Campbell noted: “Defendants argue that Dr. McMeeking is not qualified
to opine that the SNF would have been a safer alternative for any particular plaintiff . . . [and] [p]laintiffs
agree.” [Doc. 27-5, p. 91]. What does “would have been a safer alternative for any particular plaintiff”
mean? The Court knows what it does not mean. As explained in the Court’s analysis, Dr. McMeeking’s
testimony is being offered to show that the alternative design would have reduced the risk of injury, not
that it would have prevented Milton’s injury. The Court knows that the law of the case does not prevent
Dr. McMeeking from giving such an opinion because in Tinlin, a bellwether trial subject to the same law
of the case as Milton’s case is here, Judge Campbell permitted Dr. McMeeking to testify that the
“alternative design features” “would have helped mitigate the failures that occurred in Ms. Tinlin’s
filter.” [Doc. 27-5, p. 128]. Therefore, Dr. McMeeking’s opinion that the alternative design would have
reduced the risk to Milton is not excludable on law-of-the-case grounds.

                                                      11
           Case 5:14-cv-00351-TES Document 60 Filed 01/07/21 Page 12 of 30




specific context. See [id. at p. 6 (“Dr. McMeeking did not factor in any specifics about

Mr. Milton when purportedly arriving at his ‘case-specific’ opinions on alternative

designs for the G2 line of filters.”)].

          Both of these issues were considered by Judge Campbell in the Tinlin5 case. See In

re Bard IVC Filters Prods. Liab. Lit., No. MDL15-2641-PHX DGC, No. CV16-0263-PHX-

DGC, 2019 WL 1615080 (D. Ariz. Apr. 16, 2019); [Doc. 27-5, pp. 123–30]. The Tinlin case,

like this one, took place after common issues in this MDL were resolved, and after

Milton filed Dr. McMeeking’s general opinions about the Bard Recovery filters. See

[Doc. 27-5, pp. 123–24]. Bard then filed Dr. McMeeking’s Tinlin-specific report. In it, Dr.

McMeeking restated general opinions, those already stated during centralized

proceedings, in order to provide context for a case-specific opinion about Tinlin herself.

Dr. McMeeking opined that, among other things, “Incorporation of [alternative design]

features would have helped to mitigate or eliminate the failures [Dr. McMeeking]

identified and that occurred in Ms. Tinlin’s filter.” [Id. at p. 126].

          Bard argued there, as it argues here, that Dr. McMeeking cannot say whether the

design changes would have prevented Tinlin’s injuries, therefore his opinions about

Tinlin are unreliable and do not “fit” as required by Daubert and Federal Rule of

Evidence 702. [Doc. 27-5, p. 126]. Judge Campbell rejected those arguments for two




5   Tinlin was one of three bellwether trials held before Judge Campbell.

                                                      12
            Case 5:14-cv-00351-TES Document 60 Filed 01/07/21 Page 13 of 30




reasons. First, the Wisconsin products liability statute, which applied in Tinlin, required

a plaintiff to show that a reasonable alternative design would have reduced the risk of

harm. [Id.]. Therefore, reasoned Judge Campbell, Tinlin did need not to show that the

reasonable alternative designs would have prevented her harm, just that they would

have reduced the risk of that harm occurring. [Id.].

           Applying Georgia law leads to the same result.6 Georgia law provides a risk-

utility analysis for design defect cases which balances “the risks inherent in a product

design against the utility of the product so designed.” Banks v. ICI Americas, Inc., 450

S.E.2d 671, 674 (Ga. 1994). As one district court applying Georgia law has noted, the

“existence of a safer alternative design is one the factors that a jury may consider in

determining whether a product has a defective design.” In re Cook Medical, Inc., IVC

Filters Marketing, Sales Practices and Product Liability Litigation, 431 F.Supp.3d 1033, 1041

(S.D. Ind. 2020) (citing Banks, 450 S.E.2d at 675 n. 6). “Alternative safe design factors

include: the feasibility of an alternative design; the availability of an effective substitute

for the product which meets the same need but is safer; the financial cost of the

improved design; and the adverse effects from the alternative.” Banks, 450 S.E.2d at 675

n.6. Therefore, Dr. McMeeking’s testimony regarding reasonable alternative designs,

even if not tailored to Milton, are still helpful to the trier of fact here.




6   The parties agree that Georgia substantive law applies here. See [Doc. 40, p. 6]; [Doc. 51, p. 11].

                                                        13
        Case 5:14-cv-00351-TES Document 60 Filed 01/07/21 Page 14 of 30




       Bard next argued in Tinlin, as it does here, that Dr. McMeeking’s opinion

regarding reasonable alternative designs was formed without considering Tinlin’s

anatomy and medical history. Therefore, Bard argued that Dr. McMeeking could not

say whether the alternative designs would have reduced the risk to Tinlin. [Doc. 27-5, p.

127]. Judge Campbell rejected this argument, noting that “Dr. McMeeking is not

required to state with certainty that the design changes would have eliminated all risk

of harm, or to quantify the reduced risk, in order for his opinions to be reliable and

helpful to the jury. Defendants will be free to assert through cross-examination that Dr.

McMeeking did not consider Ms. Tinlin’s anatomy and medical history.” [Id.]. To be

clear, Dr. McMeeking did review Milton’s medical records. [Doc. 44, p. 54 (“We have

been provided with the medical records of Mr. Gary Milton relevant to his G2 filter. It is

our understanding of these records that . . . .”)]. Ultimately, the Court reaches the same

conclusion as Judge Campbell. To the extent Bard argues that Dr. McMeeking’s review

of Milton’s file is insufficient for him to be able to reliably opine on the effect the

reasonable alternative designs would have had in reducing the risk of harm to Milton,

Bard may plow that ground with him through vigorous cross examination. In sum,

Bard’s criticism that Dr. McMeeking failed to tailor the inputs to his opinion-forming

process to Milton goes to the weight, not the admissibility, of his testimony.

       Finally, the Court finds Bard’s argument that Dr. McMeeking’s testimony is

unreliable because he did no testing, calculations, designs, or drawings, and that his


                                              14
        Case 5:14-cv-00351-TES Document 60 Filed 01/07/21 Page 15 of 30




opinions are unreliable because they are not peer-reviewed, no rate of error is

calculated, and the opinions are not generally accepted to be unpersuasive. See [Doc. 41,

pp. 14–18]. Again, Judge Campbell considered those same objections in the Tinlin case

and rejected them. Judge Campbell reasoned that Bard’s arguments “do[] not preclude

the jury from finding that these features are reasonable alternative designs.” [Doc. 27-5,

p. 127]. Judge Campbell noted that the “lack of testing and analysis goes to the weight

of Dr. McMeeking’s opinions, not their admissibility.” [Id.].

       Bard relies heavily on the principle articulated by the Fourth Circuit in Nease v.

Ford Motor Co., that a lack of testing renders an expert’s testimony unreliable and thus

inadmissible. 848 F.3d 219, 234 (4th Cir. 2017); [Doc. 41, pp. 15–17]. Bard also argues that

Dr. McMeeking’s testimony is unreliable because it is not peer-reviewed, he cannot

calculate a rate of error, and his opinions are not generally accepted. [Doc. 41, pp. 17–

18]. True, “whether the expert's theory can be and has been tested,” “whether the theory

has been subjected to peer review and publication,” “the known or potential error rate

of the technique,” and “whether the technique is generally accepted in the scientific

community” are all factors the Court generally considers when examining the reliability

of expert testimony. Adams v. Lab. Corp. of Am., 760 F.3d 1322, 1327 (11th Cir. 2014) (per

curiam). But as explained above, these factors represent a non-exhaustive list and “‘do

not constitute a definitive checklist or test.’” Id. (quoting Kumho Tire Co. v. Carmichael,

526 U.S. 137, 150 (1999)). “While those factors may help in assessing the reliability of


                                              15
        Case 5:14-cv-00351-TES Document 60 Filed 01/07/21 Page 16 of 30




scientific or experience-based expert testimony, the district court's ‘gatekeeping inquiry

must be tied to the facts of a particular case.’” Id. (quoting Kumho Tire, 526 U.S. at 150).

       Doing so, the Court finds (as did Judge Campbell in the Tinlin case) Dr.

McMeeking’s report reliable notwithstanding the lack of a showing on the specific

factors relied on by Bard. [Doc. 27-5, pp. 123–130]. At the end of the day, Dr.

McMeeking’s report meets the minimal standards for the Court to conclude it is

thorough and reliable enough to be admissible at trial. See [Doc. 44, pp. 1–56]. Topics

such as the lack of peer-review, testing, rate of error, and unaccepted techniques

contained in Dr. McMeeking’s opinions should provide a target-rich environment for

Bard’s skilled attorneys on cross examination.

       Lastly, when it comes to the lack of testing of alternative designs, Milton’s case is

distinguishable from Nease. In Nease, the expert testimony at issue focused on whether

taking certain precautions would have prevented plaintiff’s injury. Nease, 848 F.3d at 234.

Since the expert did no testing, the Court found his opinion that the alternative design

would have prevented the accident to be unreliable. Id. Unlike in Nease, Dr. McMeeking

is not testifying as to whether the alternative designs would have prevented Milton’s

injuries. Instead, Dr. McMeeking is testifying as to whether the alternative designs

would have reduced the risk of the injury. [Doc. 44, p. 54 (“[Milton’s filter] does not

provide sufficient safeguards against tilt, which increases the likelihood of perforation,

which in turn increases the likelihood of fracture.”]. After all, under Georgia products


                                             16
         Case 5:14-cv-00351-TES Document 60 Filed 01/07/21 Page 17 of 30




liability law, a plaintiff must only show that a reasonable alternative design “could have

prevented or minimized the plaintiff’s injury.” Banks v. ICI Americas, Inc., 450 S.E.2d 671,

675 (Ga. 1994). Therefore, because Milton is not proffering Dr. McMeeking’s testimony

to show the alternative filter designs would have prevented his injury, but that they

could have reduced the risk of the injury, the reasoning in Nease is not persuasive here.

Again, Dr. McMeeking’s lack of testing of the alternative designs is an appropriate topic

for cross examination at trial.

        In conclusion, Bard’s Motion to exclude the testimony of Dr. McMeeking [Doc.

41] is DENIED.

        B.       Motion to Strike the Testimony of Treating Physician Dr. Brewster

        Bard next moves to strike7 the Declaration of Dr. Brewster [Doc. 53-4]. [Doc. 57].

Dr. Brewster was the attending surgeon who placed an aortic cuff on Milton. [Doc. 53-4,




7 As a threshold matter, Milton argues that Bard’s Motion to Strike should be denied because it is the
inappropriate vehicle to challenge Dr. Brewster’s declaration. [Doc. 58, p. 4]. Federal Rule of Civil
Procedure 12(f) allows a district court to “strike from a pleading an insufficient defense or any redundant,
immaterial, impertinent, or scandalous matter.” (emphasis added). Federal Rule of Civil Procedure 7(a)
lists the filings that count as pleadings: a complaint, an answer, an answer to a counterclaim designated
as a counterclaim, an answer to a crossclaim, a third-party complaint, an answer to a third-party
complaint, and a reply to an answer. Therefore, a motion to strike is not the proper vehicle to challenge
an affidavit or declaration. See Southard v. State Farm Fire and Cas. Co., 2013 WL 209224, at *7 (S.D. Ga. Jan.
17, 2013) (citing Jordan v. Cobb Cnty., Ga., 227 F.Supp.2d 1322, 1346-47 (N.D. Ga. 2001)). The proper way to
challenge Dr. Brewster’s declaration is “to challenge the admissibility of the evidence contained in the
affidavit.” Id. However, following the example set in Southard, the main case relied on by Milton to
support its argument that Bard’s motion should be denied on this ground, the Court will consider the
merits of Bard’s motion notwithstanding the fact it used the incorrect procedural vehicle to raise them. Id.
at *7 (noting that courts may only consider admissible evidence when deciding a summary judgment
motion).

                                                      17
        Case 5:14-cv-00351-TES Document 60 Filed 01/07/21 Page 18 of 30




p. 1]. Dr. Brewster testified that Milton required the aortic cuff to be placed because

Milton’s IVC filter, placed several years earlier, perforated through the caval wall. [Id. at

pp. 1–2]. Dr. Brewster described that he saw radiological imaging of tines from the filter

protruding outside the IVC. [Id. at p. 2]. Dr. Brewster also opined that, among other

things, “the aortic pseudoaneurysm that was found in Mr. Milton was caused by the

IVC filter tine perforating outside the IVC wall and causing a penetrating injury to the

aortic wall.” [Id.].

       Bard argues that the Court should exclude Dr. Brewster as a witness because

Milton did not properly disclose him under Federal Rule of Civil Procedure 26(a)(2)(C).

[Doc. 57, pp. 1–2]. According to Bard, Milton waited until after the close of discovery,

and after Bard filed its Motion for Summary Judgment—which pointed out Milton’s

alleged shortage of required expert testimony on the issue of causation—to surprise

Bard with Dr. Brewster’s expert opinion. [Id. at p. 2]. Bard complains that neither party

ever deposed Dr. Brewster. Bard argues, therefore, that Dr. Brewster’s “expert opinions

on causation should be stricken and he should be limited to testifying only as a lay

witness about his observations made during the course of Mr. Milton’s treatment.”

[Doc. 57, p. 7]. Milton responds that he properly designated Dr. Brewster as both a fact

and non-retained expert witness under Federal Rule of Civil Procedure 26(a)(1) and

26(a)(2)(C). [Doc. 58, p. 1].




                                             18
         Case 5:14-cv-00351-TES Document 60 Filed 01/07/21 Page 19 of 30




        Federal Rule of Civil Procedure 37(c)(1) provides that “[i]f a party fails to provide

information or identify a witness as required by Rule 26(a) or (e), the party is not

allowed to use that information or witness to supply evidence on a motion . . . unless

the failure was substantially justified or is harmless.” This gives rise to a two-step

analysis for determining whether Dr. Brewster’s declaration is admissible: (1) did

Milton’s disclosures comply with Rule 26(a)? and (2) if Milton did not comply with Rule

26(a), was that failure substantially justified or harmless? As detailed in the analysis

below, the Court concludes Milton’s disclosure of Brewster complied with Rule 26(a),

albeit barely.

                 1.     Non-Retained Expert Witness Disclosure Requirements

        Milton and Bard agree that the Court may not consider Dr. Brewster’s

declaration unless Milton complied with Rule 26(a)(2)(C).8 See [Doc. 57, pp. 4–5]; [Doc.

58, p. 3]. In the context of retained expert witnesses, meaning those a party has hired for

the purpose of giving expert testimony, parties are required to make extensive

disclosures including a detailed written report. See FED. R. CIV. P. 26(a)(2)(B). But Rule

26 distinguishes between retained and non-retained experts. See Vaughn v. United States,

542 F.Supp.2d 1331, 1336 (S.D. Ga. 2008). Rule 26(a)(2)(C), which applies to the

testimony of non-retained experts, such as treating physicians like Dr. Brewster, does


8Milton does argue, however, that even if he fails under Rule 26, the unique nature of treating physician
testimony allows for an exception. See [Doc. 58, p. 3]. However, the Court doesn’t need to analyze this
fallback argument.

                                                    19
        Case 5:14-cv-00351-TES Document 60 Filed 01/07/21 Page 20 of 30




not require nearly as much. It provides that “[u]nless otherwise stipulated or ordered

by the court, if the witness is not required to provide a written report, this disclosure

must state: (i) the subject matter on which the witness is expected to present evidence

under Federal Rule of Evidence 702, 703, or 705; and (ii) a summary of the facts and

opinions to which the witness is expected to testify.” “[D]isclosure under Rule

26(a)(2)(C) for non-retained experts is considerably less extensive than the report

required by Rule 26(a)(2)(B) for retained experts, and [c]ourts must take care against

requiring undue detail, keeping in mind that these witnesses have not been specially

retained and may not be as responsive to counsel as those who have.” Adacel, Inc. v.

Adsync Techs., Inc., No. 6:18-cv-1176-Orl-78EJK, 2020 WL 4588415, at *3 (M.D. Fla. July 9,

2020) (quoting United States v. An Easement & Right-of-way Over 6.09 Acres of Land, More

or Less, in Madison Cty., 140 F. Supp. 3d 1218, 1244 (N.D. Ala. 2015)).9

               2.       Milton’s Disclosure of Dr. Brewster

        Milton and Bard agree than Milton served his disclosures on June 8, 2015,

designating Dr. Brewster and six other treating physicians as non-retained experts.

[Doc. 58, p. 2]; [Doc. 57, p. 2]; [Doc. 58-2, pp. 4–6]. In that disclosure, Milton lists Dr.

Brewster as one of Milton’s seven treating physicians for whom an export report is not



9Prior to the 2010 amendment to Rule 26, many courts found that whenever a treating physician goes
beyond giving lay opinion about her observations and into the realm of rendering opinion testimony, a
full-blown expert report is to be filed pursuant to Rule 26(a)(2)(B). But the comments to the 2010
amendment make it clear that a non-retained treating physician is subject to the lesser 26(a)(2)(C)
disclosure requirements.

                                                  20
        Case 5:14-cv-00351-TES Document 60 Filed 01/07/21 Page 21 of 30




required. [Doc. 58-2, pp. 4–5]. Milton provided the exact same boilerplate language for

Dr. Brewster and the other six doctors—explaining that his seven doctors “may testify

as to the medical treatment rendered to the Plaintiff, diagnosis(es), observations,

perceptions, prognosis, and the reasons such care was rendered, including but not

limited to testimony that the failure of the IVC filter caused the device to penetrate

through his vena cava into his aorta, and what care may be necessary in the future for

the Plaintiff.” [Id. at p. 6]. Then, on August 20, 2015, the Judicial Panel on Multidistrict

Litigation ordered Milton’s case be transferred from the Middle District of Georgia to

the District of Arizona for consolidated pretrial proceedings. [Doc. 25]. On September 4,

2019, the case returned to the Middle District of Georgia. [Doc. 27]. Milton then filed the

same disclosures about Dr. Brewster and Milton’s six other treating physicians using

the same language as the 2015 disclosure referenced above. [Doc. 58-3, pp. 6–8].

              3.     Dr. Brewster’s Declaration

       After Bard filed its Motion for Summary Judgment [Doc. 40], Milton filed a

Response [Doc. 51] and included the Dr. Brewster declaration [Doc. 53-4]. The

declaration includes Dr. Brewster’s account of Milton’s March 18, 2013, aortic cuff

placement procedure. Dr. Brewster included many observations and opinions in his

declaration, including the following:




                                              21
     Case 5:14-cv-00351-TES Document 60 Filed 01/07/21 Page 22 of 30




•   “The reason that Mr. Milton required placement of an aortic cuff was because the

    IVC filter that had been placed in his body several years earlier was determined

    to have perforated through the caval wall.” [Doc. 53-4, pp. 1–2].

•   “Radiological imaging and direct visualization at the time of surgery confirmed

    that several tines from the filter were protruding outside the inferior vena cava

    and into the adjacent space. One of the tines was piercing the aortic wall and had

    caused a pseudoaneurysm. An aortic pseudoaneurysm is a collection of blood

    that forms between the outer layers of the aortic wall. Aortic pseudoaneurysms

    are most commonly associated with a penetrating injury to the vessel which then

    bleeds but forms space between the two layers of the vessel wall. This results in

    an area of potential weakness that could lead to rupture and bleeding.” [Id. at p.

    2].

•   “In Mr. Milton’s case the aortic pseudoaneurysm was caused by the strut from

    his IVC filter penetrating through the aortic wall.” [Id.].

•   “In my opinion the aortic pseudoaneurysm that was found in Mr. Milton was

    caused by the IVC filter tine perforating outside the IVC wall and causing a

    penetrating injury to his aortic wall. The presence of the metal tine perforating

    into the aortic wall at the site of the pseudoaneurysm confirmed this diagnosis.”

    [Id.].




                                          22
         Case 5:14-cv-00351-TES Document 60 Filed 01/07/21 Page 23 of 30




     •   “Mr. Milton would not have required surgery to place the aortic cuff on March

         18, 2013 if the IVC filter had not pierced his aortic wall.” [Id.].

                4.      Analysis of Milton’s Rule 26(a)(2)(C) Disclosures

         Milton’s disclosures of Dr. Brewster includes the subject matter, facts, and

opinions to which Dr. Brewster expects to testify. See FED. R. CIV. P. 26(a)(2)(C). Milton’s

disclosure states that Milton (and the six other treating physicians) “may testify as to

the medical treatment rendered to the Plaintiff, diagnosis(es), observations, perceptions,

prognosis, and the reasons such care was rendered, including but not limited to

testimony that the failure of the IVC filter caused the device to penetrate through his

vena cava into his aorta, and the penetration of the device through his vena cava and

into his aorta was the reason he needed open surgery and a complex retrieval

procedure.” [Doc. 58-3, p. 8]. This disclosure states the subject matter and facts Dr.

Brewster expects to testify to: Milton’s IVC retrieval procedure. It also states the opinion

to which Dr. Brewster might testify: that the failure of the IVC filter caused the device to

penetrate the vena cava, and what that event led to. Therefore, on its face, it seems as

though Milton’s disclosure of Dr. Brewster satisfies Rule 26(a)(2)(C)’s “less extensive”

requirements. Adacel, No. 6:18-cv-1176-Orl-78EJK, 2020 WL 4588415, at *3.10



10To the extent Milton argues that he provided his medical records to Bard and thus satisfies the
“summary of facts and opinions” prong, that argument fails. See Kondragunta v. Ace Doran Hauling &
Rigging Co., No. 1:11-cv-01094-JEC, 2013 WL 1189493, at *6 (N.D. Ga. Mar. 21, 2013) (“Further, the fact that
plaintiff provided all his medical records to the defendants does not mean that plaintiff has fulfilled the
“summary of the facts and opinions” prong of Rule 26(a)(2)(C).”).

                                                    23
        Case 5:14-cv-00351-TES Document 60 Filed 01/07/21 Page 24 of 30




       Bard argues that Milton’s disclosure of Dr. Brewster as an expert nevertheless

fails because of its “boilerplate” nature. [Doc. 59, p. 2]. True, in Milton’s non-retained

expert disclosure, he lists Dr. Brewster as one of seven non-retained “treating

physician” or “healthcare professional” experts. [Doc. 58-3, pp. 6-9]. Also true, Milton

provides one summary applicable to all seven experts. [Id.]. Bard cites to an order from

the Western District of Wisconsin for the rule that, when considering the sufficiency of

Rule 26(a)(2)(C) disclosures, “A non-retained expert witness disclosure is inadequate if

it merely repeats the exact same set of boilerplate language for a number of experts

without giving nuance to the specificities on which each will opine.” [Doc. 57, p. 5

(quoting Jaworek v. Mohave Trans. Ins. Co., 19-cv-820-wmc, 2020 WL 3425116, at *2 (W.D.

Wis. June 23, 2020))]; [Doc. 59, p. 2 (same)].

       Bard cites to a number of examples of district court orders finding various Rule

26(a)(2)(C) disclosures inadequate. See, e.g., [Doc. 57, pp. 6-7]. Because the Eleventh

Circuit has not yet clarified what the minimum disclosure requirements of non-retained

treating physicians are under Rule 26(a)(2)(C), an examination of the facts of the cases

cited by Bard is illustrative.

       In Jaworek, the plaintiff initially filed a list of twenty non-retained experts and

essentially the same disclosure for each, which stated: “Will testify regarding Kenneth

F. Jaworek's medical history, his injuries, and the care, costs, and treatment provided.

He will also opine as to causation, permanency, future treatment, and reasonableness of


                                                 24
         Case 5:14-cv-00351-TES Document 60 Filed 01/07/21 Page 25 of 30




medical treatment.” 19-cv-820-wmc, 2020 WL 3425116, at *1–3. The court found that this

disclosure was inadequate under Rule 26(a)(2)(C). However, plaintiff amended his list,

whittled it down from twenty to seven non-retained experts, and enhanced his

summary to say things like “ Dr. James Bell will testify that Jaworek sustained retinal

breaks in the collision, necessitating retinal detachment surgery,” and “his audiologist's

disclosure, noting that she will testify that the collision caused ‘permanent bilateral

sensorineural hearing loss and tinnitus.’” Id. at *2. As amended, the court found that the

disclosures were sufficient under Rule 26(a)(2)(C), “albeit just barely.” Id. at *3.11

        In Martin v. Wal-Mart Stores East, LP, the treating physician expert disclosures

stated that the doctors “will testify as to [their] medical treatment of Plaintiff, as well as

causation.” No. cv418-197, 2020 WL 5949222, at *1-3 (S.D. Ga. Oct. 7, 2020) (Ray, Mag.

J.). The Magistrate Judge reasoned that “even under [Rule 26](a)(2)(C)’s lesser

requirements, the disclosure here was insufficient.” Id. at *2.

        In Kondragunta v. Ace Doran Hauling & Rigging Co., the court found that plaintiff

complied with Rule 26(a)(2)(C)(i)’s subject-matter requirement when the plaintiff

disclosed “that these physicians would be testifying regarding their treatment of the

plaintiff, their evaluation of plaintiff, the injuries caused by the collision, plaintiff's

medical records, plaintiff's prior treatment and future prognosis and treatment, and any


11Milton seems to make arguments based on the flawed presumption that this is a matter of state law. But
the district court opinions being cited are those of federal courts interpreting the federal rules of civil
procedure.

                                                    25
        Case 5:14-cv-00351-TES Document 60 Filed 01/07/21 Page 26 of 30




other opinions contained in their medical records.” No. 1:11-cv-01094-JEC, 2013 WL

1189493, at *6 (N.D.Ga. Mar. 21, 2013). But the court found that the plaintiff did not

comply with Rule 26(a)(2)(C)(ii)’s fact and opinion summary requirement. Id. Plaintiff

simply left that part out. Id. The court noted, therefore, that “[t]he reader of plaintiff's

disclosure has no idea what opinion the doctor will offer or on what facts the doctor

will base that opinion.” Id.

       In Small v. Amgen, Inc., the plaintiff provided the same “Summary of Testimony”

for each of the non-retained treating physicians: “[Physician] will discuss [his / her]

medical records providing treatment to Ms. Small. [He/She] will discuss the

relationship between Enbrel and infections and Enbrel and Ms. Small's infections.

[He/She] will also discuss the nature of her injuries and treatment required as a result of

the injuries.” No. 2:12-cv-476-FtM-PAM-MRM, 2017 WL 5443912, at *4 (M.D. Fla. Feb.

15, 2017) (McCoy, Mag. J.). The court reasoned that these summaries “essentially tell

Defendants nothing about the opinions the physicians will offer or the facts on which

the physicians will base those opinions.” Id.

       In Torres v. Walmart Stores East, L.P., the plaintiff provided in its disclosure that

each of the treating physicians will testify as to “the opinions he formed in regard to her

medical condition during the court [sic] of his treatment of Plaintiff,” “the diagnostic

impressions he made during treatment of Plaintiff,” and “his opinion as to the necessity

of the diagnostic arthroscopic surgery.” No. 16-60984-CIV-LENARD/GOODMAN, 2017


                                              26
        Case 5:14-cv-00351-TES Document 60 Filed 01/07/21 Page 27 of 30




WL 8780915, at *2 (S.D. Fla. June 9, 2017) (Goodman, Mag. J.). The Magistrate Judge

reasoned that “the disclosures do not identify what the opinions are. In fact, they do not

even hint at the nature of the opinions.” Id (emphasis in original).

       Milton’s disclosure does not suffer from the fatal pitfalls that the above-

mentioned cases suffered from. Milton does not just disclose the topic on which Dr.

Brewster will give an opinion, such as “causation” or “his opinion as to the necessity of

the diagnostic arthroscopic surgery.” See Martin, No. cv418-197, 2020 WL 5949222, at *1-

3; Torres, No. 16-60984-CIV-LENARD/GOODMAN, 2017 WL 8780915, at *2. Instead,

Milton discloses both (1) what subject matter he will opine on; and (2) what his opinion

on that topic actually is. Further, the fact that a single summary is given for more than

one, or even seven, non-retained experts does not transform a disclosure that otherwise

complies with Rule 26(a)(2)(C) into one that does not. While the law is clear that a

plaintiff providing medical records alone does not satisfy Rule 16(a)(2)(C)’s

requirements, the production of medical records can bolster the sufficiency of the fact

and opinion disclosures explicitly made. See, e.g., Jaworek, 19-cv-820-wmc, 2020 WL

3425116, at *3 (“The amended disclosures provide both a summary of the facts and

opinions, especially when considered in conjunction with production of medical

records.”).

       Bard also argues that Milton’s disclosure fails because the opinion Dr. Brewster

gives in his declaration is not the same opinion listed in the expert disclosures. [Doc. 59,


                                             27
         Case 5:14-cv-00351-TES Document 60 Filed 01/07/21 Page 28 of 30




pp. 3–4]. Specifically, Bard argues that the disclosure did not identify the opinion Dr.

Brewster rendered in his declaration that “the G2 filter’s perforation into the aortic wall

caused the aortic pseudoaneurysm, placing Mr. Milton at risks (sic) for serious injury or

death and necessitating surgery to place the aortic cuff.”12 [Id. at p. 4]. This argument

misses the mark.

        First, Rule 26(a)(2)(C) requires a summary of “expected” opinions. Thus, the Rule

is not violated just because the actual opinion varies from the disclosed expected

opinion. Second, Bard’s argument relies on a stricter disclosure standard that simply is

not applicable here. Rule 26(a)(2)(B), which applies to retained experts, requires “a

complete statement of all opinions the witness will express.” FED. R. CIV. P. 26(a)(2)(B)(i)

(emphasis added). Again, Dr. Brewster is a non-retained expert, therefore his

disclosures are governed by Rule 26(a)(2)(C), and thus need not include all opinions

that he might give, just those that Milton expected him to give at the time of filing.

        In conclusion, the Court DENIES Bard’s Motion to Strike [Doc. 57] the testimony

of Dr. Brewster. Milton complied with Rule 26, “albeit barely.”

        However, the Court does have some empathy for Bard on this point. According

to the record, Milton led bard to believe that he would depose Dr. Brewster. [Doc. 32, p.




12Instead, the disclosure merely stated that “the failure of the IVC filter caused the device to penetrate
through his vena cava into his aorta.” [Doc. 58-3, p. 8]. In other words, while the disclosure spoke in
terms of what caused penetration of the vena cava, the Dr. Brewster declaration went further and spoke
of what caused the aortic pseudoaneurysm.

                                                    28
       Case 5:14-cv-00351-TES Document 60 Filed 01/07/21 Page 29 of 30




2 (“Plaintiff would also like to depose the physician who removed Mr. Milton’s filter

and the surgeon who placed Mr. Milton’s aortic cuff. Plaintiff has been unable to

schedule the needed depositions.”)]. And the Court certainly agrees that a lawyer may

always rely on the word of its adversary, especially on scheduling and similar discovery

matters. In fact, Milton even asked the Court for an extension of the discovery period so

that he could, in part, depose Dr. Brewster. Again, Bard was right to rely on that

representation. However, Milton ultimately chose not to depose Dr. Brewster and

effectively surprised Bard with his affidavit. Whether intentional or not, by not

deposing one of the most important—if not the most important—witnesses after

representing to the Court that he needed more time to do so, Milton effectively denied

Bard a chance to ask Dr. Brewster questions before dispositive motions were filed.

Keeping Dr. Brewster out of Bard’s reach until after Bard filed its Motion for Summary

Judgment plainly helped Milton.

      In the event that the Court decided that it would not exclude Dr. Brewster’s

Declaration, Bard informed the Court that it reserved the right to move to reopen

discovery for the limited purpose of deposing Dr. Brewster. The Court agrees. It will

not consider Bard’s Motion for Summary Judgment until Bard has an opportunity to

depose Dr. Brewster. Therefore, the Court sua sponte TERMINATES Bard’s Motion for

Summary Judgment [Doc. 40] and re-opens discovery for sixty (60) days for the limited

purpose of allowing Bard to depose Dr. Brewster. Then, after this 60-day discovery


                                            29
       Case 5:14-cv-00351-TES Document 60 Filed 01/07/21 Page 30 of 30




period, either party may file updated motions for summary judgment (within 30 days

after discovery ends) that hopefully will be more narrowly tailored after receiving Dr.

Brewster’s testimony or simply proceed to trial.

                                       CONCLUSION

      In summary, the Court DENIES Bard’s Motion to Exclude the Testimony of Dr.

McMeeking [Doc. 41] and DENIES Bard’s Motion to Strike the Testimony of Dr.

Brewster [Doc. 57]. Further, the Court TERMINATES Bard’s Motion for Summary

Judgment [Doc. 40] and ORDERS that discovery be re-opened for sixty (60) days for the

limited purpose of deposing Dr. Brewster.

      SO ORDERED, this 6th day of January, 2021.

                                         S/Tilman E. Self, III
                                         TILMAN E. SELF, III, JUDGE
                                         UNITED STATES DISTRICT COURT




                                            30
